 In the Matter of GENERAL DRY BATTERIES, INC., EMPLOYERandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA (CIO), PE-TITIONERCase No. 3-R-1244.-Decided November J. 1946Mr. Edwin Lavergne,of Gloversville, N. Y., for the Employer.Mr. Charles Rivers,of Schenectady, N. Y., for the Petitioner.Mr. Harold W. Ward,of Gloversville, N. Y., for the Intervenor.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the.National Labor Relations Board onJune 13, 1946, conducted a prehearing election among employees of theEmployer in the alleged appropriate unit, to determine whether theydesired to be represented by the Petitioner, or by the Intervenor, forthe purposes of collective bargaining, or by neither.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 280 eligiblevoters, of whom 116 voted for the Petitioner, 124 voted for the Inter-venor, 6 voted against both organizations, and 7 voted under challenge.Thereafter, a hearing was held at Gloversville, New York, on June26, 1946, before Francis X. Helgesen, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hegeby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERGeneral Dry Batteries, Inc., is an Ohio corporation, with principaloffices located in Cleveland, Ohio. It operates factories in severalcm ties of the United States, Including a plant in Gloversville, New York,which is the only plant involved in this proceeding.At Gloversville,the Employer is engaged in the manufacture of dry cell batteries.71N L R R, No 102656 GENERAL DRY BATTERIES, INC.657During the calendar year 1945, the Employer purchased for its Glovers-ville factory raw materials valued at approximately $430,000, about 75percent of which was shipped to the plant from points outside the Stateof New York.During the same period, it sold from this plant finishedproducts valued at approximately $1,375,000, about 75 percent of whichwas shipped from the Gloversville factory to points outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Adironack Leather Workers' Union, herein called the Intervenor,is anunaffiliated labor, organization, claiming to represent employeesof the Employer.In. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the Petitioner or theIntervenor as the exclusive bargaining representative of employees ofthe Employer until one of them has been certified by the Board in anappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe prehearing election was held among all production and main-tenance employees at the Gloversville plant, excluding office and cleri-cal employees, watchmen, inspectors, the plant engineer, the nurse,foremen, and supervisors.At the hearing, issues arose as to the inclu-sion in or exclusion from the unit of (1) the seven employees whosevotes were challenged and (2) the matron, the inspectors, and thewatchmen, who did not vote.A. The challenged ballotsThe ballots ofGlenn Buyce, Frank Schneider, Anthony Vecchia,Dominick CardellaandJohn Garguilowere challenged by the Inter-venor on the ground that they were supervisory employees. The Peti-tioner contends that all of these employees are non-supervisory em-ployees who should be included within the unit, while the Employermaintains that Cardella and Garguilo are supervisory employees, but 658DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the other three employees in question are non-supervisory pro-duction employees.John Garguilois the working foreman in charge of the non-productive department consisting of 25 employees.He supervises thework of janitors and watchmen, and of the bull gang.The testimonyreveals that he can effectively recommend changes in the status ofthe employees working under him.We are of the opinion that heis a supervisory employee within the meaning of our usual definitionand, therefore, excluded from the unit.Accordingly, we hereby sus-tain the challenge to his ballot.Dominick Cardellais the working foreman in charge of the em-ployees in the shipping department.He supervises three employeesengaged in the packaging of batteries. In addition, he keeps recordsof shipments.He can recommend the hiring, promoting, discharging,or disciplining of the employees working under him, and his recom-mendations are generally followed by the Employer.We find thathe is a supervisory employee within the usual meaning of our defi-nition and, as such, excluded from the unit.We hereby sustain the,challenge to his ballot.Frank Schneider, Anthony Vecchio, and Glenn Buyce 1 were classi-fied by the Employer as working foremen, in order to obtain approvalfrom the War Labor Board for pay increases granted to them. Al-though they possess higher skills than other production employees,it is clear from the record that they have no authority effectively torecommend changes in the status of any other employees. Inasmuchas these employees are non-supervisory production employees, theyare included in the unit.Accordingly, we hereby overrule the chal-lenges to their ballots.Frank Dittmarwas challenged by the Intervenor on the groundthat he is a clerical employee and, therefore, excluded from the unit.The Employer agrees with the Intervenor's position, but the Peti-tioner maintains that this employee is included in the unit.Dittmaris classified as a stock clerk.He is in charge of the stock room.Hespends approximately 80 percent of his time doing clerical work.Except for a 2-week period each year, he has no subordinates.Allthe parties agreed that Frank Conroy, a factory office clerk, is ex-cluded from the unit.Conroy, like Dittmar, is a plant clerical em-ployee. In view of the exclusion of office and clerical employees fromthe unit, an exclusion which was agreed to by all parties, and theinterpretation given to that phrase by the parties in the case of Con-roy, we regard Dittmar as being excluded from the unit.Accord-ingly, we hereby sustain the challenge to his ballot.IRobert Neil also belongs In this categoivHowever, he appalentiv did not palticipstein the election GENERAL DRY BATTERIES, INC.659Edna Oatlioutwas challenged by the Petitioner on the -round thatshe is an inspector.The Employer and the Intervenor maintain thatshe is not an inspector, but is a production employee whose voteshould be counted.The record reveals that she spends about 80percent of her time as a production worker and approximately 20percent as an inspector of batteries returned to the factory by dis-satisfied customers.Her wages are approximately the same as thosepaid to other production employees.Oathout is primarily a produc-tion worker.Her duties with respect to the inspection of batteriesare a relatively minor part of her total duties.We are of the opinionthat she is included within the unit as a production worker.Wehereby overrule the challenge to her ballot.B. The matronThe Intervenor desires that the matron be included within theappropriate unit.The Petitioner seeks to exclude the matron fromthe unit on the ground that the plant nurse was excluded by agree-ment of the parties, and that the matron performs duties similarto those of the plant nurse.The record reveals that the principal dutyof the matron is to take care of the women's rest room. She is essen-tially a janitress, and does not perform any first aid functions.Thematron falls within the classification of a maintenance employee.Accordingly, we shall include her in the unit.C.Watchmen and inspectorsThe election was held among employees in a unit upon which allparties had agreed.2This unit excluded watchmen and inspectors.Accordingly, we shall adhere to the unit in which the election washeld and exclude both watchmen and inspectors.D. ConclusionsWe find that all production and maintenance employees 3 of theEmployer employed at its Gloversville, New York, plant, includingthe matron, but excluding inspectors, watchmen, stock clerks, nurses,office and clerical employees, plant engineers, working foremen '4 andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of2The Intervenor asserted at the post-election hearing that it had not agreed to excludeinspectorsIt should be noted, however, that the exclusion of inspectors was publicizedbefore the election in the Notices of Election,and the Intervenor made no objection untilafter the election3Includling Glenn Buyce,Frank Schneider,Anthony Vecchio,Robert Neil and EdnaOatnout.4 John Garguilo and Dominick Cardella. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESInasmuch as we have found that four of the voters whose ballotswere challenged were eligible to vote in the election, namely : GlennBuyce, Frank Schneider, Anthony Vecchio and Edna Oathout, weshall direct the Regional Director to open and count their ballots.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with General Dry Batteries, Inc.,Gloversville, New York, the Regional Director for the Third Regionshall, pursuant to the Rules and Regulations of the Board, within ten(10) days from the date of,this Direction, open and count the ballotsof Glenn Buyce, Frank Schneider, Anthony Vecchio and Edna Oath-out, and thereafter prepare and cause to be served upon the parties aSupplemental Tally of Ballots, including therein the count of saidchallenged ballots.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction.